Citation Nr: 1643490	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  15-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter came before the Board in June 2015, at which time the Board remanded the matter for an addendum medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board's remand.  Specifically, an adequate opinion was provided in November 2015.  Although the examiner stated that the Veteran's Vet Center records were unavailable to her, it was determined by the RO in September 2014 that these records did not exist.  Instead, the Veteran likely confused his treatment at the Baton Rouge Outpatient Clinic with treatment at the Vet Center, which is next door.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD. 

2. The evidence does not show an independently verifiable in-service stressor sufficient to warrant service connection for PTSD.

3. The Veteran's current diagnosis of major depressive disorder was not incurred in and is otherwise not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and 
(3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

The PTSD diagnosis must be made in accordance with 38 C.F.R. § 4.125(a), which mandates that all mental disorder diagnoses must conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board after August 4, 2014, the claim is governed by DSM-5.  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and his claimed stressor is related to that combat, then his lay testimony or statement alone may establish the occurrence of the in-service stressor, in the absence of clear and convincing evidence and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304 (f)(2). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for PTSD or Other Psychiatric Disorder Analysis

The Veteran contends that he has PTSD and/or other psychiatric disorders that stem from his service in the Republic of Vietnam.  Specifically, he states that, as an infantryman/grenadier, he transported fellow service members who were wounded in action during several operations in the Tay Ninh province and witnessed many fellow service members killed in action.  As a result, he claims that he has trouble sleeping, insomnia, nightmares, depression, night sweats, and intrusive thoughts.  Moreover, the Veteran has contended during the appeals period that he killed a child who was carrying hand grenades.  

The Veteran's service records, which appear to be complete, are associated with the file.  His entrance examination showed keloids but did not show any psychiatric abnormalities.  In March 1969, the Veteran was referred for a mental hygiene consultation for security clearance.  He had been arrested a week before his entrance into service on an obscenity charge for intentionally performing a lewd act or dance but reportedly gave a logical, coherent explanation and the charges were dropped.  He had been seen previously in service by the Mental Hygiene Consultation Service for disciplinary problems.  He was diagnosed as having passive aggressive reaction, chronic, moderate; manifested by procrastination, inefficiency, stubbornness, passive obstructionism, and impulsive behavior.  His stress level was noted as mild and predisposition was moderate.  It was noted that he had a previous history of a character and behavior disorder, and there was moderate level of impairment for further military duty.  The examiner reported that he was mentally responsible, able to distinguish right from wrong, according to the standards of his current society, and he had the mental capacity to understand the nature of board proceedings and cooperate in his own defense.  He was determined not mentally ill and cleared psychiatrically for action deemed appropriate by command.  

Military personnel records show that he was sent to Vietnam at the end of August 1969.  Prior to that, he had a period of being AWOL for 17 days in July 1969.

The service records show that after his arrival in Vietnam, he was AWOL from September 18, 1969, to October 1, 1969, and then from October 10-12, 1969.

In October 1969, the Veteran underwent a neuropsychiatric examination.  It was noted that he had a long history of sociopathic behavior and that he had been placed in several foster homes because his parents could not handle his chaotic behavior, including fighting, stealing, and truancy.  The Veteran was accused of shooting a policeman in 1970 (he would have been approximately 19-20 years old) and was sent to State Industrial School in Scotland to serve a three year sentence.  He was released after nine months to enlist in the Army.  During basic training, the Veteran received four Article 15s for disrespect to officers, fighting, and insubordination.  During AIT, he was issued two more Article 15s for fighting and disrespect to officers.  Since entry to the Republic of Vietnam one month prior to the examination, the Veteran had been absent without leave twice.  He later admitted that he was under the influence of drugs during those times and revealed a long history of severe sociopathic behavior characterized by poor impulse control, apathy, and lack of good judgment.  Upon examination, there was no evidence of a psychosis, incapacitating neurosis, or organic brain disease.  The Veteran was diagnosed with chronic and severe sociopathic personality that existed prior to service, and it was recommended that he be administratively separated from the military.  

In November 1969, he was convicted in a special court-martial of various offenses, including threatening to kill another soldier.  He was administratively discharged from service in December 1969 due to a character and behavior disorder.  On his separation report of medical history, the Veteran reported that he did not experience nightmares, depression, or excessive worry.  Although the Veteran's DD 214 shows three months of foreign service, the Veteran's records indicate that he was either AWOL or incarcerated for much of that time. 

Following separation from service, in October 1974, the Veteran was committed to a Louisiana state hospital and diagnosed with paranoid schizophrenia.  At admission, he reported that he had keloids from shrapnel wounds incurred during Vietnam, where he served for eleven months.  There are no other documented statements regarding his military service.  He was discharged in November 1974 with schizophrenia, paranoid in remission.

In February 1992, the Veteran was hospitalized in Annapolis Hospital for schizo-affective disorder, depressed type, with PTSD.  The Veteran was admitted because he reported hearing voices that told him to harm or fight other people.  The medical record notes that he had a history of psychiatric hospitalizations, including in October 1991, November 1991, and earlier that month.  The medical record also notes a history of substance abuse, violence, and incarceration.  He was admitted to the partial hospitalization program to further stabilize his psychosis and depression, but the Veteran quit the program in March 1992 and was discharged as a result.  Notably, at discharge in October 1991, the Veteran reported that his psychiatric problems followed his 11-month military service in Vietnam, but did not mention specific stressor events. 

Records from the Social Security Administration (SSA) are associated with the file.  A psychological evaluation was conducted in February 1997.  The Veteran reported first experiencing symptoms of PTSD in the 1970s related to his service in Vietnam, including flashbacks, violent dreams, and hypervigilance.  Following service, the Veteran reported experiencing a number of physical injuries, including being shot in 1979 twice, which the Veteran related to a history of spousal abuse.  He was also incarcerated in 1996 through February 1997.  The examiner diagnosed the Veteran with schizoaffective disorder, depressed type, and PTSD but did not address whether it was related to combat or the Veteran's history of physical injuries and imprisonment.  He was determined disabled, effective October 30, 1984, and his primary diagnosis was listed as schizophrenic, paranoid, and other functional psychotic disorder.   

The Veteran's private records from Rosenblum Mental Health Center are associated with the file.  They show that he underwent an evaluation in March 2002.  He said he had been diagnosed with PTSD since 1974 and reported having been in jail for five years. The impression was psychosis not otherwise specified, and PTSD was ruled out.  In a June 2002 evaluation, he reported hallucinations.  The impression was psychotic disorder, not otherwise specified, and PTSD, chronic.

VA North Texas Healthcare System records from February 2006 to November 2008 are associated with the file.  The Veteran underwent a mental health evaluation in June 2007, at which time he reported having PTSD symptoms since 1970, including nightmares and flashbacks due to Vietnam.  He denied experiencing psychiatric problems prior to deployment.  The physician noted that the Veteran was a victim of military combat trauma and diagnosed him with PTSD, chronic, major depressive disorder, recurrent, severe and potentially with history of psychotic features.  

In April 2008, VA determined that there was insufficient information to corroborate the Veteran's stressor.  Specifically, the Veteran reported that he saw many people killed in Vietnam in August 1969.  He remembers pulling his gun on his commanding officer, getting court-martialed, and then being discharged under honorable conditions.  VA determined that there was inadequate information and further research would prove futile.  

VA Southeast Louisiana Healthcare System records from October 2009 to April 2016 are associated with the file.  In October 2009, the Veteran underwent a mental health evaluation for participation in the Raven's Outreach Center program in Baton Rouge.  The Veteran reported that he served in Vietnam for approximately four months, during which time he engaged in combat and witnessed many causalities.  He reported receiving a general discharge under honorable conditions.  After a mental status examination, he was diagnosed with major depressive disorder and PTSD by history.  

The Veteran underwent another mental health consultation in May 2014.  He reported to the examiner that he was discharged due to misconduct but that, prior to discharge, he killed a child who was holding hand grenades.  Following discharge from the military, the Veteran reported attempting suicide in 1975 and 1985, undergoing outpatient treatment at Rosenblum Mental Health Center, a history of substance abuse, and a history of incarceration.  The Veteran was diagnosed with mood disorder, cannabis abuse, and alcohol abuse.  He attended a follow-up evaluation in September 2014, at which point he reported suicidal ruminations precipitated by being in a depressed mood, past military experiences, and holidays.  He was diagnosed with major depressive disorder and PTSD.   

The Veteran indicated that he received mental health treatment at the Vet Center in Baton Rouge, and the Board remanded to associate these records with the file.  The RO contacted the Vet Center in September 2014, and the Vet Center determined that the Veteran did not receive treatment there but noted that the BROPC was next door and veterans often confused the two treatment centers.  VA records from the Baton Rouge Outpatient Clinic (BROPC) are associated with the record.  They show that the Veteran attended group therapy from December 2009 to January 2011 and was part of the Raven's Outreach Center program for homeless veterans.  In June 2010, the Veteran underwent a mental health consultation at the BROPC, at which point he was diagnosed with depression.  In October 2010, the Veteran was diagnosed with depression and PTSD per history.  He chose to leave the program without medical advice in January 2011.  

The Veteran has been afforded several VA examinations during the course of his appeal.  At the VA initial PTSD evaluation in September 2010, the Veteran described having spent one month in military jail in Vietnam, in addition to his AWOL periods.  He contended that his in-service responsibilities included loading dead bodies on truck and being on watch duty, but his stressors specifically related to being in jail, unable to escape, and hearing sounds of gunfire and bombs.  He reported that he did not use substances in service, but the examiner noted that was contradicted by his service records.  After examination, the examiner reported that the Veteran has limited PTSD symptoms, and that his irritability and sleep difficulty may be due to depression rather than PTSD.  The examiner diagnosed the Veteran with depression related to his current psychosocial stressors of getting out of prison and lacking a stable living situation, and concluded that the Veteran did not meet the criteria for PTSD. 

The Veteran was afforded another VA PTSD examination in October 2014.  During the examination, the Veteran reported that he changed after his service in Vietnam, during which he killed a child with hand grenades attached to him.  The examiner concluded that the Veteran meets the diagnostic criteria for major depressive disorder and other specified trauma & stressor-related disorder, not PTSD, and that these diagnoses were at least as likely as not due to his military experience.  She did not specify a stressor or rationale, but added that it was noteworthy that he had a pre-military history of criminal activity, being a runaway, and involvement in the foster system. She additionally noted that the Veteran's 2007 records show a diagnosis of PTSD.

The October 2014 examiner provided an addendum medical opinion in which she stated that the Veteran's depression and trauma disorders were less likely than not caused by or a progression of his symptoms/behaviors in service.  She stated that the Veteran's symptoms in service, including procrastination, inefficiency, stubbornness, passive obstructive, and impulsive behavior, do not fall within the diagnostic criteria for the Veteran's current trauma disorder or depressive disorder.  

An addendum medical opinion was obtained by another psychologist, Dr. L.M., in October 2014.  This psychologist opined that the Veteran's current mental disorders were not caused by service nor are they a progression of his symptoms in service.  She based this determination off the Veteran's service records, which clearly documented a pre-existing history of, at best, a conduct disorder or, at worst, an antisocial personality disorder, including selling heroin, shooting a police officer, and violent and lewd behavior.  The examiner further noted that the in-service diagnoses are separate from the Veteran's current diagnoses.  

In December 2014, VA formally determined that there was insufficient information regarding the Veteran's alleged stressor for meaningful research to corroborate it because the Veteran's alleged stressor relates to the death of a civilian.  

Per the Board's remand, an addendum medical opinion was obtained for the October 2014 examiner to discuss her opinion that the Veteran does not have PTSD in light of the Veteran's Vet Center records.  As discussed above, however, the Veteran was not treated at the Vet Center.  The October 2014 examiner concluded that the Veteran still did not meet the criteria for a PTSD diagnosis.  In support of her determination, she noted that the Veteran's available VA medical records do not show clinical documentation of a PTSD diagnosis until September 2014, which was based off the Veteran's self-reported history of PTSD treatment, including allegedly at the Vet Center.   

Preliminarily, the Board finds that the evidence of record does not show that the Veteran participated in combat and, thus, his assertions of in-service stressors are not sufficient to establish their occurrence.  Rather, the in-service stressors must be established by official service records or other credible supporting evidence.  See 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).   In making this determination, the Board relied on the VA's formal findings from April 2008 and December 2014, as well as the Veteran's service personnel records.  While the Veteran's records show foreign service in Vietnam, his personnel records do not corroborate his claims that he engaged in combat.  Instead, they show that he was AWOL, hospitalized, or otherwise confined.  Additionally, the Board finds that the Veteran's contentions that he engaged in combat utterly lack credibility.  The Veteran's alleged stressors have changed throughout his many attempts to obtain service connection for PTSD.  Specifically, the Veteran's stressors have vacillated between not remembering anything, to watching men get killed combat, saving service members wounded in combat, killing a child manned with grenades, and hearing the sounds of bombs and gunfire while incarcerated in military prison.  He stated he participated in certain combat operations in Vietnam, yet none are listed in his personnel records, nor did he receive any awards indicative of participation in combat, nor was there any reference in the extensive October 1969 psychiatric evaluation that he had been participating in combat operations during his time in Vietnam.

Indeed, the Board finds that the Veteran's statements generally lack credibility as the record shows that he has made several conflicting statements regarding important aspects of his claim.  In October 1974, the Veteran reported that he had keloids on his body from shrapnel wounds in Vietnam, but his service entrance examination noted keloids at entrance.  In several other mental health evaluations, he indicated that he served 11 months in Vietnam, even though he served approximately two.  He also indicated that he was diagnosed with PTSD in 1974, even though he was diagnosed with paranoid schizophrenia and was not diagnosed with PTSD until much later.  

Although the Veteran's medical records show that he consistently related his PTSD to service, the Board does not consider these accounts probative evidence due to the Veteran's general lack of credibility.  Moreover, the majority of the Veteran's diagnoses of PTSD are not probative evidence because they were based on these statements or on the Veteran's self-related history of PTSD treatment.  See  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (holding that the Board is not required to grant service connection for PTSD where a physician or other health professional diagnosed PTSD based on the Veteran's asserted in-service stressors).  In other words, these examiners did not independently conclude diagnosis of PTSD was appropriate, but merely noted the diagnosis based on the history the Veteran provided - a history which was grossly inaccurate - but since outpatient treating professionals do not have full access to medical history such as shown in this Veteran's claims file, they did not know he was not credible.  Specifically, in February 1992, the Veteran's mental disorder was characterized as schizo-affective disorder, depressed type, with PTSD after the Veteran reported in October 1991 that he served 11 months in Vietnam and his psychiatric problems started after service.  As discussed above, the Veteran spent approximately two months in Vietnam.  Moreover, subsequent medical records from 1974 show treatment for paranoid schizophrenia rather than PTSD.   Additionally, the Veteran was diagnosed with PTSD by the Rosenblum Mental Health Center in 2002 after reporting that he had been diagnosed with PTSD in 1974.  Again, he was diagnosed with paranoid schizophrenia, not PTSD.  Similarly, in October 2009, the Veteran reported 4-month service in Vietnam during which time he engaged in combat and saw many casualties.  Accordingly, he was diagnosed with PTSD by history.

Moreover, the Board finds that the VA September 2010 examination, October 2014 addendum medical opinion by Dr. L.M., and November 2015 addendum medical opinion are probative evidence that the Veteran does not have a current diagnosis of PTSD.  These examiners were able to review the Veteran's service records, which enabled them to have a more informed view on the Veteran's service history and symptomatology, rather than rely on the Veteran's statements.   This records review was critical here, considering the service records contain a detailed recitation of his pre-service condition, the specific behaviors he was displaying prior to and during service, and interviews with him during service.

Thus, the Board finds that the Veteran's statements regarding the in-service stressors are not credible and are not consistent with the circumstances of his service.  Instead, official service records or other corroborating evidence is necessary to establish the in-service stressors and there are no such records associated with the file.  Thus, the Board finds that the Veteran does not have a current diagnosis of PTSD upon which to predicate a claim of service connection, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board further finds that the Veteran's current diagnosis of major depressive disorder was not incurred in and is otherwise not related to service.  The Veteran's service records show evidence of sociopathic behavior, poor impulse control, apathy, and lack of good judgment, and he was diagnosed with a chronic and severe sociopathic personality.  He was not diagnosed with depression.  Moreover, the Veteran specifically noted on his separation report of medical history that he did not experience nightmares, depression, or excessive worry at separation from service.  The Veteran's medical records following service separation show treatment for paranoid schizophrenia, not depression, and that he was in remission at discharge in March 1974.  The Veteran's subsequent records show that a great deal of time passed prior to the Veteran being diagnosed with depression, during which time the Veteran was shot twice by girlfriends, incarcerated several times, and displaced by Hurricane Katrina, among other traumatic events.  In addition to the Veteran's service records and medical history, the Board relied heavily on the Veteran's September 2010 VA examination, which indicated that the Veteran was currently diagnosed with depression that was more likely than not related to his current psychosocial stressors rather than service.  

Although the VA examiner in October 2014 diagnosed the Veteran with a trauma-related disorder and depressive disorder that was as likely as not related to service, the Board has found this opinion inadequate and did not rely on it in making its determination.  In the same month, the same examiner issued an opinion that retracted those previous conclusions and determined that the Veteran's current mental disorders were not caused by service nor are they a progression of his symptoms in service.  The examiner did not address the inconsistencies between the opinions, and the Board finds that both the original examination opinion and the addendum medical opinion issued the same month are unreliable. 

Additionally, the Board considered the Veteran's statements that he experiences depressive symptoms that are related to his time in Vietnam.  However, as discussed above, the Board finds that the Veteran's statements regarding his symptoms as they relate to service generally lack credibility, and, moreover, he does not possess the necessary mental health expertise to provide a probative opinion on this question. 

Because the weight of the medical and lay evidence does not show that the Veteran's current depressive disorder is related to service, the claim must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, SSA records, and lay evidence submitted by the Veteran.  Although the Veteran claimed that he underwent treatment at the Baton Rouge Vet Center, the Vet Center confirmed he did not receive treatment there; thus, these records are not associated with the file.  Additionally, the Veteran was afforded several VA examinations for his PTSD and other psychiatric disorders claim.  The Board finds that the September 2010 examination, and October 2014 addendum medical opinion by Dr. L.M., and November 2015 addendum medical opinion are adequate because they included an accurate statement of the Veteran's history and symptomatology, necessary findings, and detailed rationales.  The Board did not rely on the October 2014 examination or October 2014 addendum medical opinion by the same examiner due to the conflicting nature of the opinions and lack of explanation for the conflict.  

Finally, all due process considerations have been met.  A supplemental statement of the case was issued in March 2016 and no new evidence was received after its issuance. 


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


